1

2                                                                                  JS-6

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   MARLENE NAVARRO,                            )   Case No.       2:18-cv-10640-R-JEM
                                                 )
12                        Plaintiff(s),          )
                                                 )
13                                               )   ORDER OF DISMISSAL
                                                 )   BY LACK OF PROSECUTION AND FOR
14                 v.                            )   FAILURE TO COMPLY WITH THE
                                                 )   COURT'S ORDER RE: NOTICE TO
15   UNITED STATES OF AMERICA,                   )   COUNSEL
                                                 )
16                                               )
                                                 )
17                                               )
                          Defendant(s).          )
18                                               )

19
            Plaintiff/Parties were ordered to show cause in writing by not later than June 25, 2019 why
20
     this action should not be dismissed for failure to submit a Joint Report of Early Meeting as ordered
21
     in the Court's Order Re: Notice to Counsel;
22
            WHEREAS, this period has elapsed without any action by plaintiff/parties.
23
            The Court hereby DISMISSES the instant case for lack of prosecution and for failure to
24
     comply with this Court's Order Re: Notice to Counsel.
25
     Dated: July 18, 2019
26

27
                                                              HONORABLE R. GARY KLAUSNER
28                                                            UNITED STATES DISTRICT JUDGE
